Citation Nr: 1109216	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-20 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbar spine disorder, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection may be granted.

3.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1988 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at an RO formal hearing in April 2007.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board notes that the Veteran has previously sought and been denied service connection for a dermatological disorder claimed as a "skin rash" of the feet and hands, referred to by the RO as dyshidrotic eczema of the hands and feet, as diagnosed during a 1993 VA dermatological examination.  However, when the Veteran submitted the instant bilateral foot disorder service connection claim, he also expressed his intent to file a separate claim for eczema of his hands, indicating that his claimed bilateral foot disorder was not a claim for a dermatological foot condition.  Other statements of record also refer to distinct dermatological and bilateral foot condition claims.  Moreover, the Veteran's statements of record reflect that the bilateral foot condition for which he is currently seeking service connection is manifested by foot swelling, pain, and calluses, symptoms not reported in conjunction with his earlier claim.  Accordingly, the RO construed the instant bilateral foot disorder claim as a new service connection claim, not a claim to reopen, and adjudicated the claim accordingly.   After reviewing the record, the Board finds that the characterization of this claim was proper.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim"); c.f. Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) (holding that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims for purposes of VA benefits).

Additionally, per Clemons v. Shinseki, supra, the Board has construed the Veteran's claim seeking service connection for PTSD broadly, rephrasing it as a claim for an acquired psychiatric disorder, to include PTSD. 

The Board has determined that new and material evidence sufficient to reopen the Veteran's service connection claim for an acquired psychiatric disorder has been received.  However, the Board has determined that further development is warranted before the reopened claim may be adjudicated.  Accordingly, this issue, as well as the Veteran's service connection claim for a bilateral foot disorder, is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for further development before the claims are readjudicated.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a rating decision issued in March 1994, the RO denied service connection for a lower back disorder.  Following receipt of notification of this determination, the Veteran failed to appeal the claim.

2.  The evidence submitted since March 1994, is cumulative and fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's lower back disorder service connection claim.

3.  In a rating decision issued in March 1994, the RO denied service connection for an acquired psychiatric disorder, claimed as PTSD.  Following receipt of notification of this determination, the Veteran failed to appeal the claim.

4.  The evidence submitted since March 1994, is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's acquired psychiatric disorder service connection claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for a lower back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard to the Veteran's claim to reopen his previously denied service connection claim for an acquired psychiatric disorder, claimed as PTSD, the Board is granting the benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

With regard to the Veteran's claim to reopen his previously denied service connection claim a lower back disorder, a January 2006 letter informed the Veteran of the reason that his claim had previously been denied, as well as the new and material evidence necessary to reopen his claim, thereby complying with the mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was sent prior to the initial adjudication of the Veteran's claim.  

Regarding VA's duty to assist, the Veteran's VA and service treatment records have been obtained, and there are no records identified by the Veteran as relevant that were not obtained.  Additionally, the Veteran testified at an RO formal hearing, and he was offered an opportunity to testify at a Board hearing, but he withdrew his hearing request.  The Veteran was also afforded a VA examination that addressed the etiology of his claimed lower back disorder.   For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Claim to Reopen

In a rating decision issued in March 1994, the RO denied service connection for PTSD and a lower back disorder, referred to as residuals of a lower back injury, and the Veteran failed to appeal the denial of these claims.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Turning first to the Veteran's claim to reopen his previously denied lower back disorder service connection claim, the RO initially denied the Veteran's claim because the evidence of record failed to reflect that the Veteran was diagnosed to have a chronic lower back condition that was incurred in or aggravated by service.  

The relevant evidence of record at the time the Veteran's claim was initially denied included the Veteran's service treatment records and VA spinal examination report. The Veteran's service treatment records chronicled his treatment for lower back pain during service and included assessments of mild scoliosis, lumbar strain, recurrent lower back pain, and muscular pains.  The July 1993 VA spinal examination report reflects the Veteran's report of experiencing recurrent back pain during service secondary to heavy lifting performed throughout service and after falling from a truck while stationed in Saudi Arabia.  After conducting a physical examination of the Veteran, the examiner noted an initial impression of history of recurrent low back strains and symptoms of mild traumatic arthritis with no evidence of root involvement, but stated that the impression was made "pending x-rays."   However, x-rays conducted in conjunction with the examination were interpreted to reveal no lumbar spine abnormalities, and thus no evidence of traumatic arthritis.

The evidence added to the record since the previous denial includes the Veteran's VA treatment records, 2007 VA spinal examination report, submitted statements, and hearing testimony.  In his submitted statements and hearing testimony, the Veteran continues to assert that his back disability began in service as the result of his duties requiring heavy-lifting and his in-service accident.  The Board notes that the RO previously considered these contentions, which were recorded during the Veteran's 1993 VA examination, when initially adjudicating the Veteran's claim.

Moreover, neither the Veteran's VA treatment records nor his 2007 VA examination report reflect a current diagnosis of a lumbar spine disorder.  The Veteran's VA treatment records reflect the Veteran's complaints of chronic lower back pain since service, but there are no corresponding diagnoses of a related lumbar spine disorder supported by clinical findings.  While a July 2002 VA treatment records reflects an impression of chronic lower back pain, possibly secondary to degenerative joint disease, and a November 2002 VA treatment record reflects an impression of chronic lower back pain secondary to degenerative joint disease, there is no clinical evidence of degenerative joint disease of the Veteran's lumbar spine is of record.  Rather, x-rays of the Veteran's lumbar spine taken in July 2005 and in conjunction with his 2007 VA examination were deemed normal, with no evidence of degenerative joint disease noted.  Furthermore, VA treatment records created after these 2002 records note only assessments of chronic lumbar pain, with no reference to arthritis or degenerative joint disease.  The Veteran's 2007 VA examination report reflects the examiner's impression that the Veteran had no objective evidence of musculoskeletal disease of the lumbar spine, and the examiner stated that the examination results reflected the Veteran's "rather extreme exaggeration of symptomatology concerning his back."

After reviewing the evidence of record, the Board finds that the Veteran has not submitted new and material evidence to reopen his previously denied lower back disorder service connection claim.  As referenced above, the Veteran's contentions regarding the onset of his back pain during service and continuity of symptomatology since service were previously considered by the RO, and the newly submitted medical evidence in the form of VA treatment records and examination reports fails to reflect any evidence of a currently diagnosed lower back disorder supported by clinical evidence.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).  Moreover, while the Veteran currently contends that he has a lower back disorder that is related to service, he is not medically qualified to render a diagnosis of a lumbar spine disorder, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay persons, such as the Veteran, are not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation), and lay assertions of medical causation cannot serve as a predicate to reopen a previously-denied claim, see Hickson v. West, 11 Vet. App. 374 (1998).  

As such, the newly submitted evidence fails to raise a reasonable probability of substantiating the Veteran's claim and therefore cannot serve to reopen the claim.  Accordingly, the Veteran's appeal of this issue is denied.

Turning next to the Veteran's claim to reopen his previously denied acquired psychiatric disorder service connection claim, referred to as a claim for PTSD, the RO initially denied the Veteran's claim in an March 1994 rating decision because the evidence of record failed to reflect the Veteran had been sufficiently exposed to stressful combat experiences during service as to support a diagnosis of PTSD.

The relevant evidence of record at the time the Veteran's claim was initially denied included the Veteran's service treatment and personnel records, VA treatment records, and a 1993 VA mental disorders examination report.  The Veteran's service treatment records failed to reflect any reference to any psychiatric complaints or disorders, and his service personnel records reflected his assignments to Saudi Arabia and Germany and his military occupational specialty as a supply clerk.  A January 1993 VA treatment record reflects that while the Veteran was reporting PTSD symptoms, a clinical evaluation failed to suggest that the Veteran had PTSD.  The July 1993 VA mental disorders examination report reflects the Veteran's recitation of several in-service stressors, including his involvement in fire fights, his building being hit by debris from a scud missile, seeing a child with an arm that had been blown off by an explosive, and witnessing/hearing of boys being shot because they refused to fight.  The examination report reflects the examiner's opinion that the Veteran satisfied the criteria for a diagnosis of PTSD.

The relevant evidence added to the record since the previous denial includes the Veteran's statements and hearing testimony, statements of his friend and his former wife, and VA treatment records.  In his statements and hearing testimony, the Veteran asserts that his psychiatric symptoms began in service and were caused by his stressful experiences during service, including gathering dead bodies, providing aid for injured children, seeing boys who were unwilling to fight being tortured, and learning that his ex-wife had miscarried their twin babies.  A letter submitted by the Veteran's ex-wife chronicles her recollection of the stressful experiences that the Veteran reported to her were occurring during service, including the miscarriage of their twins, and the psychological changes she witnessed in him both during service and after his discharge.  A letter from the Veteran's friend reflects her observation of the Veteran's current psychological symptoms, including experiencing nightmares and depression.  The Veteran's VA treatment records reflect diagnoses of a major depressive disorder. 

The Board finds that the newly submitted evidence, when presumed credible, is sufficient to reopen the Veteran's previously denied acquired psychiatric disorder (PTSD) service connection claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) (holding that evidence is presumed credible for the limited purpose of determining its materiality).   The Veteran has reported experiencing depressive symptoms during service, and his former wife has reported her observation in his change in demeanor, both during service and after his discharge.  Moreover, the Veteran's recent VA treatment records reflect a current diagnosis of major depressive disorder.   This evidence, coupled with the evidence previously of record reflecting that the Veteran sought psychiatric treatment soon after his discharge from service, raise a reasonable probability of substantiating the Veteran's service connection claim for an acquired psychiatric disorder.  Accordingly, the Veteran's claim is reopened.  


ORDER

The Veteran's claim of entitlement to service connection for a lower back disorder is not reopened, and this aspect of the appeal is denied.  

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and to this extent the Veteran's appeal is granted.


REMAND

The Board finds that further evidentiary development is warranted before the Veteran's service connection claim for a bilateral foot disorder, as well as his reopened service connection claim for an acquired psychiatric disorder, may be adjudicated on their merits.

With regard to the Veteran's acquired psychiatric disorder claim, the record reflects that the Veteran was diagnosed with PTSD in conjunction with a 1993 VA mental disorders examination and that he is currently diagnosed with a major depressive disorder, as reflected in his recent VA treatment records.  Moreover, the Veteran has reported first experiencing the symptoms of his psychiatric disorder during service, and the record reflects that in January 1993, approximately one year after his discharge from service in December 1991, the Veteran sought psychiatric treatment.  

Moreover, the Veteran has reported experiencing several stressful experiences during service, including fire fights having his building hit by debris from a scud missile attack, circumstances that arguably involve his exposure to "hostile military forces."  The Board notes that during the pendency of this appeal, revised regulations have been implemented that negate the requirement for objective corroboration of PTSD stressors when the reported stressors involve hostile forces.   See 38 C.F.R. § 3.304(f)(3) (2010).  Additionally, the Veteran has reported learning of his wife's miscarriage of his twin babies, an event corroborated by the a statement submitted by the Veteran's now former wife.  As such, a VA examination is warranted to determine whether the Veteran has any currently-diagnosed acquired psychiatric disorder (to include PTSD) that either had its onset in service or is otherwise attributable to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

With regard to the Veteran's bilateral foot disorder service connection claim, the Veteran's service treatment records reflect that in October 1988, the Veteran complained of having corns on his feet, and a podiatric assessment revealed a hard mass on the right fifth digit.  Additionally, in an undated patient questionnaire, the Veteran reports having calluses on his feet, as well as other maladies.  The Veteran was afforded a VA examination in 2007 that addressed his claimed bilateral foot disability, at which time the examiner diagnosed the Veteran with plantar warts of his great toes.  However, the examiner stated that he could not state whether the Veteran's current plantar warts are related to his in-service corns without resorting to mere speculation, and the examiner provided no supporting rationale for this opinion.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the similar appearance of warts, calluses, and corns, together with case law that found medical opinions without supporting rationale carry little evidentiary weight, the Board believes the claims file should be returned to RO in order to obtain a more detailed medical opinion.

Additionally, any outstanding VA treatment records should also be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action: 

1.  Obtain the Veteran's VA treatment records from May 2008 to the present.

2.  The Veteran's claims file should be returned to the medical professional who performed the Veteran's May 2007 VA examination, if possible.  If this examiner is unavailable, the claims file should be reviewed by an appropriate VA medical professional.

The examiner is asked to review all of the relevant medical evidence of record, including the Veteran's in-service complaints of experiencing corns and calluses of his feet.  The examiner is then asked to review the 2007 VA examination and medical opinion, during which the Veteran was diagnosed to have plantar warts of his great toes, and provide a rationale that explains why he unable to state whether the Veteran's plantar warts are related to in-service complaints of corns without resorting to speculation.  

3.  The Veteran should be provided with an appropriate VA examination to address the etiology of any currently-diagnosed acquired psychiatric disorder.

The examiner is asked to review the Veteran's claims file, including the Veteran's January 1993 VA psychiatric treatment record, his July 1993 VA mental disorders examination during which he was diagnosed with PTSD, his recent VA treatment records reflecting diagnoses of a major depressive disorder, and his statements that his current psychiatric symptoms began in and are related to service.  After conducting a relevant examination of the Veteran, the examiner is asked to opine whether it is at least as likely as not that any currently-diagnosed acquired psychiatric disorder had its onset in service or is otherwise related to service.

A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medically-sound opinion cannot be reached, an explanation as to why that is so should be included.

4.  Thereafter, the Veteran's claims should be readjudicated, to include consideration of the newly revised provisions of 38 C.F.R. § 3.304(f)(3).  If either claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


